      Case 1:20-cv-10325-PGG-SLC Document 11 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JENISA ANGELES, on behalf of herself and
 all others similarly situated,

                            Plaintiff,

                -against-                                            ORDER

 CUSTOM PERSONALIZATION                                     20 Civ. 10325 (PGG) (SLC)
 SOLUTIONS, LLC,

                    Defendant.
PAUL G. GARDEPHE, U.S.D.J.:

               The Complaint was filed on December 8, 2020. (Cmplt. (Dkt. No. 1)) On

December 10, 2020, this case was referred to Magistrate Judge Sarah L. Cave for general pretrial

supervision. (Dkt. No. 5) Because Defendant had not answered or otherwise appeared in this

action, in a January 22, 2021 order, Judge Cave directed Plaintiff to move for a default judgment

by February 12, 2021:

       Plaintiff is hereby ORDERED to request a Certificate of Default from the Clerk
       of Court by Friday, January 29, 2021, and to file a Motion for Default Judgment
       in accordance with the Individual Practices of the Honorable Judge Paul G.
       Gardephe, Rule 55 of the Federal Rules of Civil Procedure, and S.D.N.Y. Local
       Rule 55 by no later than Friday, February 12, 2021.

(Dkt. No. 7) (emphasis in original).

               On January 22, 2021, the Clerk of Court issued a certificate of default as to

Defendant Custom Personalization Solutions, LLC. (Dkt. No. 10) To date, Plaintiff has not

moved for a default judgment in accordance with Judge Cave’s January 22, 2021 order. (See

Dkt. No. 7)

               Accordingly, Plaintiff will move for a default judgment by March 3, 2021, in

accordance with Rule VIII of this Court’s individual rules of practice, which are available on the
      Case 1:20-cv-10325-PGG-SLC Document 11 Filed 02/17/21 Page 2 of 2




Court’s website. If Plaintiff does not move for a default judgment by March 3, 2021, this case

will be dismissed for failure to prosecute.

Dated: New York, New York
       February 17, 2021




                                               2
